Citation Nr: 1440300	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin condition as a result of exposure to herbicides.  

2.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1967.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied reopening a claim for a skin condition (claimed as skin cancer).  The Veteran filed a notice of disagreement in July 2006.  In the October 2006 statement of the case, the RO reopened the claim and denied it on the merits.  The Veteran perfected his appeal with a March 2007 VA Form 9.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The case was remanded by the Board for further adjudication in December 2010, January 2013, and February 2014.

The Board notes that this claim was processed using the Veteran's Benefits Management System (VBMS)


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin condition as a result of exposure to herbicides.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a skin condition as a result of exposure to herbicides.

3.  The Veteran's skin condition did not manifest during, or as a result of, active military service, to include as due to herbicide exposure.

CONCLUSIONS OF LAW

1.  The unappealed June 2002 rating decision that denied service connection for flat feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the June 2002 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria establishing entitlement to service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for a skin condition as a result of exposure to herbicides, no discussion of the VA's duty to notify and assist is necessary for this issue.  

In regards to the Veteran's claims for service connection, these notice requirements were accomplished in a letter sent in December 2003.  Additionally, an April 2007 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  

The Board notes that the Veteran identified and submitted Authorization of Release Forms for the Medical University of South Carolina and for Dr. J.C.  The Board notes that a review of information readily available to the public on the internet reveals that Dr. J.C. is affiliated with the Medical University of South Carolina.  In response to the VA's attempts to obtain these medical records, the Medical University of South Carolina submitted its own Authorization to Disclose to be completed before the records would be released.  In February 2014 the Board remanded the case to allow the Veteran to complete the form.  To date the Veteran has not completed the required form.  

Instead, in a March 2014 report of general information, the Veteran reported that he never received treatment at the Medical University of South Carolina and that he had previously corrected this.  The Veteran stated that he went to Tower (beside Medical University) and Dr. J.C. had already sent all the information he had to the VA.  The Board notes that there are no records for Dr. J.C. because, as stated above, Dr. J.C. is affiliated with the Medical University of South Carolina.  Additionally, a review of information readily available to the public on the internet also reveals that "Tower" is also affiliated with the Medical University of South Carolina.  As the Board has remanded the case on several occasions to allow the Veteran to submit and identify additional records and/or complete the necessary paperwork to obtain the relevant records, the Board finds that further remand is not necessary.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

The Board also notes that the Veteran has not been provided a VA examination.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, service treatment records are absent of any complaints, treatment, or diagnosis of a skin condition.  Additionally, the only evidence of record that the Veteran's skin cancer is related to his military service are the Veteran's own lay assertions, and as will be discussed below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his skin condition.  Furthermore, the Veteran's conclusory generalized statements that his skin cancer is related to his military service do not meet the low threshold of an 'indication' that a claimed disability is due to an in-service event, see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); the Board thus finds that a remand to obtain a VA examination is not necessary.     

The Board is also satisfied that there has been substantial compliance with the previous remand directives, which included obtaining outstanding VA treatment records and affording the Veteran the opportunity to identify and submit additional evidence.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a June 2002 rating decision, the RO denied the Veteran's claim for service connection for a skin condition as a result of exposure to herbicides.  The RO conceded in-service exposure to herbicides but noted that service medical records were negative for treatment for a skin condition and VA treatment records did not show treatment for a skin condition.  The RO concluded that no evidence had been received showing a diagnosis of a skin condition due to Agent Orange Exposure.   
The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 18, 2002.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the June 2002 rating decision included the Veteran's DD-214 which showed the Veteran had in-country service in the Republic of Vietnam, his service treatment records, and VA treatment records dated July 2001 to October 2001.   

The Veteran submitted an application to reopen his claim in November 2003.  The evidence submitted since the June 2002 rating decision includes VA treatment records dated January 2002 to April 2014 which show that the Veteran was diagnosed with, and treated for, basal cell carcinoma and statements from the Veteran and his representative.  

The Board finds that some of the evidence received since the June 2002 rating decision is new in that it was not previously of record.  Of note, VA treatment records that show the Veteran has a current diagnosis of basal cell carcinoma.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As one of the reasons for the previous denial was the absence of a current disability, the evidence is also material.  As new and material evidence to reopen the claim for service connection for a skin condition as a result of exposure to herbicides has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

The Veteran contends that his skin condition results from his military exposure to herbicides.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the Veteran is currently diagnosed with nodular basal cell carcinoma and multifocal superficial basal cell carcinoma, and as evidenced by September 2003 and February 2004 VA treatment records.  Additionally, the Veteran's DD-214 shows that the Veteran received the Vietnam Service Medal and Combat Infantry Badge.  As such, in-service exposure to herbicides is conceded.   See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

However, the Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed skin cancer is in any way related to the Veteran's military service.  

Under the laws administered by VA, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  As basal cell carcinoma is not listed under 3.307(a)(5), presumptive service connection for a disease associated with herbicide exposure is not warranted.  

The service treatment record show no complaint, diagnosis or treatment for a skin condition, including skin cancer, during service.  Post-service treatment records first show diagnoses of nodular basal cell carcinoma and multifocal superficial basal cell carcinoma in September 2003 and in February 2004.  The Veteran does not contend, nor does the record evidence show, continuity of symptomatology during and since the Veteran's active military service.

The Veteran is also not entitled to presumptive service connection for a malignant tumor.  As stated above, the earliest post-service medical treatment records, which show a diagnosis of basal cell carcinoma, are from 2003 and 2004, and the Veteran separated from active duty in 1967.  No diagnosis of skin cancer, to include basal cell carcinoma, was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for a chronic disease does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 3.303(b), 3.307, 3.309.

The Board also finds that service connection is not warranted on a direct basis as the only evidence of record relating the Veteran's current skin cancer to service are the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of basal cell carcinoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his skin cancer requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his skin cancer is in any way related to his military service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition as a result of exposure to herbicides; the appeal is granted to this limited extent.

Entitlement to service connection for a skin condition is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


